Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

REIMBURSEMENT AGREEMENT

   

          THIS FIRST AMENDMENT TO AMENDED AND RESTATED REIMBURSEMENT AGREEMENT
(this "Agreement"), dated as of March 31, 2005, is made by and between
THERMOVIEW INDUSTRIES, INC., a Delaware corporation ("ThermoView"), each of its
subsidiaries party hereto (together with ThermoView, the "Borrowers"), and GE
CAPITAL EQUITY INVESTMENTS, INC., a Delaware corporation (variously, "GE
Capital" and the "Indemnitor").

 

RECITALS

 

          A.     The Borrowers posted, with Westchester Fire Insurance Company
as a surety (the "Surety"), a Supersedeas Bond in the amount of $690,000 (the
"Appeal Bond") in connection with the appeal in Thermoview Industries, Inc. v.
Clemmens, Case No. 2003-CA-1043 (including any subsequent appeals).

 

          B.     The Indemnitor agreed to indemnify the Surety for all losses
and expenses with respect to the Appeal Bond.

 

          C.     In consideration for the Indemnitor's agreement to indemnify
the Surety in respect of the Appeal Bond, the Indemnitor requested, and the
Borrowers agreed, pursuant to that certain Reimbursement Agreement dated as of
June 30, 2003 among the parties hereto (the "Original Reimbursement Agreement"),
to reimburse the Indemnitor for any payments made by the Indemnitor to the
Surety in respect of the Appeal Bond.

 

          D.     The Borrowers and Indemnitor subsequently amended the Original
Reimbursement Agreement by executing that certain Amended and Restated
Reimbursement Agreement, dated as of March 17, 2004 (the "Amended Reimbursement
Agreement") (the Original Reimbursement Agreement as amended and restated by the
Amended Reimbursement Agreement, the "Reimbursement Agreement").

 

          E.     The Borrowers have requested certain amendments to the
Reimbursement Agreement as more particularly described herein.

 

          F.     The Indemnitor is willing to amend the Reimbursement Agreement
as more particularly described herein and the parties hereto have agreed to
amend the Reimbursement Agreement to provide for such amendments on the terms
set forth in this Agreement.

 

          G.     It is the intent of the parties that this Agreement not
constitute a novation or waiver of the obligations and liabilities existing
under the Reimbursement Agreement, including any obligation or action required
to be performed prior to the date hereof, or evidence payment of all or any of
such obligations and liabilities, but that this Agreement amend the
Reimbursement Agreement. It is also the intent of the parties that all of the
obligations of the Borrowers under the Reimbursement Agreement continue in all
respects (as amended hereby), with the terms thereof being modified to the
extent provided herein and that the liens and security interests as granted
under the security agreement securing payment of such obligations are in all
respects continuing and in full force and effect and secure the payment of such
obligations.

 

          NOW, THEREFORE, in consideration of the foregoing and the undertakings
herein set forth and intending to be legally bound, the Borrowers and the
Indemnitor hereby agree as follows:

 

          SECTION 1. AMENDMENT TO REIMBURSEMENT AGREEMENT. Effective as of the
Effective Date (as defined herein), the Reimbursement Agreement is amended as
follows:

 

By amending and restating Section 2.02 of the Reimbursement Agreement as
follows:

   

"Section 2.02  Establishment of Cash Account

. On the first day of each calendar month, the Borrowers shall place cash in an
account at Bankers Trust (Account No. 50-265-154) and in the Indemnitor's name
(the "Cash Account") in an amount equal to at least (i) $50,000 for each month
from (and including) July to December and (ii) $30,000 for each month from (and
including) January to June; provided that, as of November 1, 2004, there shall
be at least $630,000 available in the Cash Account; provided further that the
Borrowers shall not have any further obligation to place cash in the Cash
Account upon achieving an available balance of $630,000 in the Cash Account. The
Borrowers hereby grant to the Indemnitor a security interest in the Cash Account
for the prompt and complete payment and performance when due of all the
obligations to the Indemnitor under this Agreement, and the Indemnitor shall
retain control (as defined in the Uniform Commercial Code) of all funds therein
until satisfaction in full of the Borrower's obligations under this Agreement.
The Borrowers agree that any amounts held in the Cash Account may be applied
against obligations of the Borrowers under this Agreement as the same shall
become due and payable. Upon satisfaction in full of the obligations under this
Agreement, any remaining amounts in the Cash Account will be used by the
Borrowers to repay the obligations under the terms of that certain Loan
Agreement, dated as of August 31, 1998, as amended, restated, supplemented or
modified form time to time (the "Loan Agreement"), by and among the Borrowers
and the Lenders party thereto, which prepayments shall be made in accordance
with the terms of the Loan Agreement and the related notes."  

          SECTION 2. CONDITIONS PRECEDENT. The amendment shall be effective as
of March 31, 2005 (such date is referred to herein as the "Effective Date") upon
full execution and delivery of the following, in each case in form and substance
satisfactory to the Lenders:

 

          (a)     this Amendment;

 

          (b)     the 13th Amendment to Loan Agreement dated as of the date
hereof, between the Borrowers and the Lenders (as such terms are defined
therein);

 

          (c)     Amendment No. 9 to the Securities Purchase Agreement, dated as
of the date hereof, between ThermoView and GE Capital; and

 

          (d)     The Second Amendment to Amended and Restated Series A
Promissory Note, the Second Amendments to Amended and Restated Series B
Promissory Notes, and the First Amendment to Amended and Restated Series C
Promissory Note, in each case issued by the Borrowers to the Lenders (as such
terms are defined therein).

 

          SECTION 3. MISCELLANEOUS.

 

          (a)     Notices. All notices and other communications provided for
hereunder shall be sent in accordance with the notice provisions contained in
that certain Securities Purchase Agreement, dated as of July 9, 1999, as
amended, between Thermoview and the Indemnitor.

 

          (b)     Successors and Assigns. This Agreement shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
successors and assigns. No Borrower may assign its rights under this Agreement
without the prior written consent of the Indemnitor. The Borrowers and the
Indemnitor intend that no person other than the parties hereto and their
successors and assigns as permitted hereunder shall have any claim or interest
under this Agreement or right of action hereon or hereunder.

 

          (c)     Counterparts. The execution hereof by each party hereto shall
constitute a contract between them for the uses and purposes herein set forth,
and this Agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original and all counterparts together
constituting one agreement.

 

          (d)     Amendments. This Agreement may be amended only by an
instrument in writing executed and delivered by the Borrowers and the
Indemnitor.

 

          (e)     Complete Agreement. Taken together with the other instruments
and documents delivered in compliance herewith, this Agreement is a complete
memorandum of the agreement of the Borrowers and the Indemnitor.

 

          (f)     Consent to Jurisdiction; Venue; Waiver of Jury Trial. The
Borrowers hereby irrevocably (i) agree that any suit, action or other legal
proceeding arising out of or relating to this Agreement may be brought in any
federal or state court located in New York and consent to the non-exclusive
jurisdiction of such court in any such suit, action or proceeding, (ii) to the
extent allowed by law, waive any objection which they may have to the laying of
venue of any such suit, action or proceeding in any such court and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum. The Borrowers agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provide by applicable law. THE
PARTIES HERETO HEREBY WAIVE THE RIGHT OF TRIAL BY JURY IN ANY ACTION ARISING
HEREUNDER OR UNDER THIS AGREEMENT.

 

          (g)     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York (without
reference to its principles of conflicts of law.

 

          (h)     Further Assurances. The Borrowers will execute and deliver
such further instruments and perform such further acts as may be requested by
the Indemnitor from time to time to confirm the provisions of this Agreement
and/or to confirm the priority and/or perfection of any lien, pledge, assigment
or security interest created or intended to be created by this Agreement in any
property, rights or interests of the Applicant. The Borrowers agree to pay all
reasonable costs of any such acts required to be taken by the borrowers
hereunder including without limitation the recording, filing and acknowledging
of such documents in such public offices as the Indemnitor may require.

 

          IN WITNESS WHEREOF, the Borrowers and the Indemnitor have caused this
Reimbursement Agreement to be duly executed and delivered as of the date first
noted above.

   

GE CAPITAL EQUITY INVESTMENTS, INC.

         

By:_________________________________

 

Name:_______________________________

 

Title:________________________________

             

THERMOVIEW INDUSTRIES, INC.

 

AMERICAN HOME DEVELOPERS CO., INC.

 

FIVE STAR BUILDERS, INC.

 

KEY HOME CREDIT, INC.

 

KEY HOME MORTGAGE, INC.

 

LEINGANG SIDING AND WINDOW, INC.

 

PRIMAX WINDOW CO.

 

PRECISION WINDOW MFG., INC.

 

ROLOX, INC.

 

TD WINDOWS, INC.

 

THERMAL LINE WINDOWS, INC.

 

THERMOVIEW OF MISSOURI, INC.

 

THERMO-TILT WINDOW COMPANY

 

THOMAS CONSTRUCTION, INC.

 

THERMO-SHIELD OF AMERICA (ARIZONA), INC.

 

THERMO-SHIELD OF AMERICA (MICHIGAN), INC.

 

THERMO-SHIELD COMPANY, LLC

 

THERMO-SHIELD OF AMERICA (WISCONSIN), LLC

 

THERMOVIEW ADVERTISING GROUP, INC.

     

By: _________________________________

 

          Charles L. Smith, President

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------